DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CHERYL OHEL,
                                Appellant,

                                    v.

                  VITAL PHARMACEUTICALS, INC.,
                            Appellee.

                              No. 4D21-813

                          [October 21, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
18-007709.

   Chris Kleppin and Allyson Morgado of The Kleppin Firm, P.A.,
Plantation, for appellant.

   Scott A. Cole, Matthew A. Green and Kevin M. DeMatteo of Cole, Scott
& Kissane, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.